Title: From George Washington to William Henry Fairfax, 23 April 1758
From: Washington, George
To: Fairfax, William Henry



Dear Sir
Fort Loudoun 23d of April 1758.

I shoud have been greatly puzzled to have found an excuse for my silence if I had ever receivd any of those many favours Captn Stewart tells me you were kind enough to intend for me. I assure you Sir, no pleasure woud greatly have exceeded that arising from the receipt of your Letters but I never had the satisfaction of getting more than one, and that just containd an Account of your Reception and resolution of entering a Volunteer in the 44th Regiment upon which I had determind to write to Colo. Gage in your favour when I heard you had purchasd in Brags. I never got a Line from Captn Stewart during his absence thô he several times wrote to me such villainous usage does Letters meet with from People who are impertinently inquisitive.
This Colony have voted 2000 Men for the Expedition to be Commanded by General Forbes, besides Militia to protect their Frontiers. Already have 700 Indians marchd to this place, and other Parties of them daily expected; so that without some signal

Interposition of Providence against us, we have I think, no great Reason to despair of Success.
I hope Sir, if it shoud ever lye in my power to serve you here, or elsewhere in any shape whatever, you will freely Command me; for be assurd I don’t offer my Services as an unmeaning compliment only, I am sincerely disposd to do you every kindness that may lye in my power, being very truely.
Captn Stewart informing me that you had not met with regular remittances from Colo. Carlyle (which I suppose may be attributed to miscariage of Letters) I have taken the liberty of sending you by Mr Chew, and to the care of Beverley Robinson Esqr. a small sum to clear Quarters with, knowing the impossibility of your living upon your Pay. I beg, that you will put yourself to no kind of inconvenience to ⟨return the money, to have⟩ it Seven years hence will suit my purposes as well as the present time. I am with most sincere esteem Dr Sir Yr affecte Hble Servt

Go: Washington

